Name: Council Regulation (EC) No 63/1999 of 18 December 1998 allocating, for 1999, catch quotas between Member States for vessels fishing in Polish waters
 Type: Regulation
 Subject Matter: fisheries;  Europe
 Date Published: nan

 L 13/120 EN Official Journal of the European Communities 18.1.1999 COUNCIL REGULATION (EC) No 63/1999 of 18 December 1998 allocating, for 1999, catch quotas between Member States for vessels fishing in Polish waters THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture (1), and in particular Article 8(4) thereof, Having regard to the proposal from the Commission, Whereas, in accordance with Article 124 of the 1994 Act of Accession, fisheries agreements concluded by the Kingdom of Sweden with third countries are managed by the Community; Whereas, in accordance with the procedure provided for in the Agreement on fisheries of 1 February 1978, the Community, on behalf of the Kingdom of Sweden, and the Republic of Poland have held consultations concerning their mutual fishing rights for 1999; Whereas, in the course of these consultations, the delegations agreed to recommend to their respective authorities that certain catch quotas for 1999 should be fixed for the vessels of the other Party; Whereas the necessary measures should be taken to implement, for 1999, the results of these consultations held with Poland; Whereas to ensure efficient management of the catch possibilities available in Polish waters, they should be allocated among Member States as quotas in accordance with Article 8 of Regulation (EEC) No 3760/92; (1) OJ L 389, 31.12.1992, p. 1. Regulation as last amended by Regulation (EC) No 1181/98 (OJ L 164, 9.6.1998, p. 1). Whereas the fishing activities covered by this Regulation are subject to the relevant control measures provided for by Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy (2), Whereas additional conditions for the year-to-year management of TACs and quotas in accordance with the provisions laid down in Article 2 of Regulation (EC) No 847/96 (3) were not agreed with Poland; Whereas, for imperative reasons of common interest, this Regulation will apply from 1 January 1999, HAS ADOPTED THIS REGULATION: Article 1 From 1 January to 31 December 1999 vessels flying the flag of a Member State are hereby authorised to make catches in waters falling within the fisheries jurisdiction of Poland and within the quota limits set out in the Annex hereto. Article 2 Stocks referred to in the Annex shall not be subject to the conditions laid down in Articles 2, 3 and 5(2) of Regulation (EC) No 847/96. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1999. (2) OJ L 261, 20.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 2205/97 (OJ L 304, 7.11.1997, p. 1). (3) OJ L 115, 9.5.1996, p. 3. L 13/121EN Official Journal of the European Communities18.1.1999 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 1998. For the Council The President W. MOLTERER ANNEX Allocation of Community catch quotas in Polish waters for 1999 (in metric tonnes, fresh round weight) Species ICES division Community catch quotas Quotas allocated to Member States Herring III d 1 000 Sweden 1 000 (1) Cod III d 500 Sweden 500 (1) Sprat III d 3 000 Sweden 3 000 (1) Flatfish III d 50 Sweden 50 (1) (1) A maximum of 40 vessels up to 1 000 HP are allowed to fish simultaneously.